Citation Nr: 0824111	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include generalized anxiety disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and A. F.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that, in pertinent part, denied service 
connection for a dysthymic disorder, variously described as 
major depression and generalized anxiety disorder. 

A personal hearing was held before the undersigned Veterans 
Law Judge sitting at VA's office in Las Vegas, Nevada in May 
2005.  At the time of that hearing and in written 
submissions, the veteran clarified the issue to be 
entitlement to service connection for a generalized anxiety 
disorder.

This case was remanded in February 2006 and has been returned 
for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he developed an anxiety disorder 
(separate from his self-admitted pre-existing depression with 
schizoid features) during military service.  In the prior 
Remand, it was noted that VA treatment records included a 
diagnosis of post traumatic stress disorder (PTSD), in part, 
based on alleged personal assault incidents in service.  The 
Board requested that the RO assist him in providing 
corroborating evidence that the claimed stressors actually 
occurred.  Further, that the RO specifically advise the 
veteran (1) of the necessity of providing additional details 
of his alleged stressful incidents in service; or (2) that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, as required by 
38 C.F.R. § 3.304(f).

In a March 2006 letter, the RO/AMC, requested additional 
evidence; however, it does not appear that the RO undertook 
action to complete work on the PTSD non-combat stressor 
development.  For instance, there is no evidence that he was 
sent a PTSD stressor development letter.  Moreover, the 
veteran in a March 2006 statement indicated that there was a 
change in his behavior during service.  At his hearing, the 
veteran's friend also referred to the veteran's inconsistent 
behavior during service.  The RO/AMC should obtain the 
veteran's personnel file.  

In directing that such action be undertaken, the Board is 
fully aware that the veteran, on a number of occasions, has 
made it clear that he is not pursuing a claim for PTSD.  
Medical evidence of record links the development of such 
disorder to childhood sexual and physical abuse.  At the same 
time, one of his VA medical care providers has opined, based 
on the veteran's self reported history, that the veteran's 
military experiences worsened his PTSD.  The veteran concedes 
that he had "a mental problem" before entering service but 
argues that such was aggravated during service or that he 
developed a "different" psychiatric disability, i.e. 
hysteria and/or generalized anxiety disorder in service as a 
result of stressful experiences he alleges occurred during 
military service.  Therefore, in order to afford him every 
administrative consideration, development and verification of 
the alleged stressors claimed to have played a role in the 
development of his current psychiatric disorder, however 
diagnosed, should be undertaken in a manner similar to claims 
for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided recent 
treatment for his psychiatric 
disabilities.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All records 
obtained should be associated with the 
claims file

2.  The veteran should be asked to provide 
any additional information possible 
regarding the stressful events claimed to 
have caused PTSD, and to identify 
potential alternative sources for 
supporting evidence regarding the 
stressors he alleges occurred in service.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.

3.  The veteran should be advised that he 
may provide corroborating evidence of his 
alleged stressful events in service from 
alternate sources.  He should also be 
advised that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stress or 
civilian police reports, reports from 
crisis intervention centers, testimonial 
statements from confidants, and copies of 
personal diaries or journals.  The RO/AMC 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

4.  Following completion of the foregoing, 
the RO/AMC should review the evidence of 
record and ensure that it has fully 
complied with the provisions of 38 C.F.R. 
§ 3.304(f) and VA Adjudication Manual M21-
l, Part III, 5.14 (c).

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If necessary, any additional development 
should be undertaken, to include a VA 
psychiatric examination, should any of the 
alleged stressors be verified.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


